DETAILED ACTION

Prosecution Status
A non-final Office action was mailed on 03/02/2021 in which claims 1-24 were rejected.  Applicant responded on 08/18/2021 by submitting Amendments to the Claims, a Substitute Specification, and Replacement Sheet Drawings.  However, the Amendment to the Claims filed on 08/18/2021 were non-compliant with amendment practice rules under 37 CFR 1.121.  See Notice of Non-Compliant mailed 10/14/2021.  Subsequently, on 12/14/2021, Applicant filed compliant Amendments to the Claims and additional Amendments to the Specification.    In the present Amendment to the Claims, claims 1-24 are canceled and claims 25-36 are newly presented.  Accordingly, claims 25-36 are currently pending and under consideration. 

Drawings
The replacement sheet drawings filed on 08/18/2021 have been entered.

Specification
The substitute Specification filed on 08/18/2021 is entered.  Additional Amendments to the Specification received on 12/14/2021 are also entered.

Claim Objections
All of the claims are objected to for reciting singular limitations without a definite or indefinite article (“a” or “an:”).  For example, “user identify” “customer,” “vendor, “point-of-sale (POS)”, “category of goods,” category of services” “tax deductibility,” “depreciation of goods,” and “expense reimbursability” should all be preceded with “a.”  In regard to claim drafting, the Examiner notes that in 

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 25 recites “a respective a financial code” in line 13.  It is unclear how the use of the term “respective” in this phrase limits the claim.  The word “respective” is normally applied when then are several instances of an element an each instance is coupled to another instance of some other element (e.g. a plurality of user identifies, wherein each user identify is associated with a respective financial code”).   With the current use of the term “respective,” it is unclear what is intended by this language.  Moreover, the claim language a  grammatically incorrect (“a respective a financial code”) rendering the 
The claim further recites “a respective financial code” in line 15, line 17, and line 19, each of which is similarly ambiguous as to what they are respective of.  
Claim 25, line 17 recites “said POS.”   The claim previously recites “one or more transaction characteristics including “point of sale (POS).”  It is unclear if the recitation of “said POS” in line 17  is referencing the previously recited characteristic.  Claim 30 and 35 further reference “said POS” and are similarly indefinite.    
Claim 25, line 21 recites electronically transmitting data “among POSs, customers and users.”  However, customers and users, which are interpreted as human customers and human users, are not capable of electronically transmitting data among one another.  Accordingly, the recited claim language renders to claim ambiguous.  The claim further recites electronic transmission “among customers and said user” in lines 22-23 which is similarly ambiguous.
Claim 25 recites “transaction information” in line 15, “said transaction information” in line 21, and then references “said electronic transaction information” in lines 23-24.  The “said electronic transaction information” in lines 23-24 does not have proper antecedent basis.  Claims 29 and 30 further reference “transaction information,” but it is unclear if these claims are referencing the transaction information recited in claim 25, or permits an interpretation broadly encompassing any transaction information.  
Claim 25, line 25 recites “said user.”  However, the claim previously recites “a user” and “users.”  Consequently, it is unclear what previous limitation this is referencing.
In regard to claim 25, line 7 recites “financial codes”; lines 14, 19, 20 recite “a respective financial code”; line 27 recites “said financial codes”; line 29 recites “financial codes”; line 35 recites “the financial codes; finally, lines 38 and 40 recites “said financial codes.”   The varied and inconsistent use of 
Claim 25, lines 31 and 34 recite “the financial data.”  It is unclear if this is referencing the financial data recited in the preamble, or some other data recite in the body of the claim  Clarification is required.  
Claim 25, line 27-28 recites “said commercial transactions.”  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this is referencing the previous recited “transactions,” “transaction,” or some other unrelated transactions.  Clarification is required.  
Claim 25, lines 31 and 34 recite “the financial data associated with said commercial transactions.”  There is insufficient antecedent basis for this limitation in the claim.   It is unclear if this is referencing the data recited in line 27, or the financial data recited in the preamble of the claim.  
Claim 25, line 36 recites “said product identifiers.”  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this is referencing a previously recited element.
Claim 28 recites “vendor identification.”  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this is referencing a previously recited element.
Claim 29 recites “wherein transaction information includes . . . “  It is unclear if this limitation  is referencing a previously recited element.
Claim 30 recites “for each said transaction to said user.”    There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this is referencing a previously recited element.
Claim 32 recites “said transaction report.”  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes that claim 25 recites “transaction reports” (plural).   



Claims
The present claims, as best understood (see rejections under 35 USC 112 regarding numerous ambiguities) appear to be allowable over the prior art of record in view of 35 USC 102 and 103..  Applicant is required to submit an amendment which clarifies the scope of the claimed invention.  Applicant should be careful not to introduce any new matter (i.e., matter which is not supported by the disclosure as originally filed).  The Examiner will reconsider and reevaluate the patentability of the claimed subject matter in light of any amendments made to the claims.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tunnell et al., US 2017/0161709 A1 (Method and system to organize and manage transactions)



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT A ZARE/               Primary Examiner, Art Unit 3649                                                                                                                                                                                         
Scott A Zare
3/8/2022